Opinion issued May 27, 2004







 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00588-CR
____________

IN RE ROBERT A. EAST, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator filed in this Court a motion for leave to file petition for writ of
mandamus and the petition.  The motion for leave to file is granted.  In the petition,
relator requests that this Court order respondent, Ed Wells, Clerk of the Fourteenth
Court of Appeals, to correct that court’s records in his two criminal appeals assigned
to that court.  We deny relief.
               This Court has no mandamus authority over the Fourteenth Court of
Appeals.  See Tex. Gov’t Code Ann. § 22.221 (Vernon Supp. 2004). Mandamus
jurisdiction over the courts of appeals lies only with the Texas Court of Criminal
Appeals in criminal cases.  State ex rel. Hill v. Court of Appeals for the Fifth District,
34 S.W.3d 924, 926-27 (Tex. Crim. App. 2001).
               Accordingly, the petition for writ of mandamus is denied.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).